                Case 4:19-cv-04717-PJH Document 46 Filed 08/28/19 Page 1 of 3



      CITY ATTORNEY’S OFFICE                               OFFICE OF THE COUNTY COUNSEL
 1    CITY AND COUNTY OF SAN FRANCISCO                     COUNTY OF SANTA CLARA
      DENNIS J. HERRERA, State Bar #139669                 JAMES R. WILLIAMS, State Bar #271253
 2    City Attorney                                        County Counsel
      JESSE C. SMITH, State Bar #122517                    GRETA S. HANSEN, State Bar #251471
 3    Chief Assistant City Attorney                        Chief Assistant County Counsel
      RONALD P. FLYNN, State Bar #184186                   LAURA TRICE, State Bar #284837
 4    Chief Deputy City Attorney                           Lead Deputy County Counsel
      YVONNE R. MERÉ, State Bar #173594                    RAPHAEL N. RAJENDRA, State Bar #255096
 5    Chief of Complex and Affirmative Litigation          Deputy County Counsel
      SARA J. EISENBERG, State Bar #269303                 JULIA B. SPIEGEL, State Bar #292469
 6    Chief of Strategic Advocacy                          Deputy County Counsel
      MATTHEW D. GOLDBERG, State Bar #240776               H. LUKE EDWARDS, State Bar #313756
 7    Deputy City Attorney                                 Deputy County Counsel
      City Hall, Room 234                                  70 West Hedding Street
 8    1 Dr. Carlton B. Goodlett Place                      East Wing, Ninth Floor
      San Francisco, California 94102-4602                 San Jose, CA 95110-1770
 9    Telephone:     (415) 554-4748                        Telephone:    (408) 299-5900
      Facsimile:     (415) 554-4715                        Facsimile:    (408) 292-7240
10    E-Mail:        matthew.goldberg@sfcityatty.org       E-Mail:        luke.edwards@cco.sccgov.org
11    Attorneys for Plaintiff                              Attorneys for Plaintiff
      CITY AND COUNTY OF SAN FRANCISCO                     COUNTY OF SANTA CLARA
12

13
                                         UNITED STATES DISTRICT COURT
14
                                      NORTHERN DISTRICT OF CALIFORNIA
15
      CITY AND COUNTY OF SAN FRANCISCO                    Case No. 4:19-cv-4717-PJH
16    and COUNTY OF SANTA CLARA,
                                                          [PROPOSED] ORDER GRANTING CITY AND
17            Plaintiffs,                                 COUNTY OF SAN FRANCISCO AND
                                                          COUNTY OF SANTA CLARA’S MOTION FOR
18            vs.                                         PRELIMINARY INJUNCTION
19    U.S. CITIZENSHIP AND IMMIGRATION
      SERVICES; DEPARTMENT OF
20    HOMELAND SECURITY; KEVIN
      McALEENEN, Acting Secretary of Homeland
21    Security; and KENNETH T. CUCCINELLI, in
      his official capacity as Acting Director of U.S.
22    Citizenship and Immigration Services,
23            Defendants.
24

25

26

27

28

     [Proposed] Order Granting Counties’ Motion for PI;
     Case No. 4:19-cv-04717-PJH
                Case 4:19-cv-04717-PJH Document 46 Filed 08/28/19 Page 2 of 3




 1           On August 28, 2019, Plaintiffs the City and County of San Francisco and the County of Santa

 2   Clara (together, the “Counties”) filed a Motion for Preliminary Injunction (“Motion”) to enjoin

 3   Defendants from implementing or enforcing the Final Rule of the Department of Homeland Security

 4   on “Inadmissibility on Public Charge Grounds,” 84 Fed. Reg. 41292 (“Final Rule”). A hearing on the

 5   Motion was held on Wednesday, October 2, 2019 at 9 a.m.

 6           The Court, having considered the Motion and the documents filed therewith, all of the papers

 7   on file in this action, and the evidence and arguments presented at the hearing, hereby GRANTS the

 8   Counties’ Motion. The Court finds that each of the necessary elements for issuing a preliminary

 9   injunction are met: The Counties are likely to prevail on the merits of its claims; absent preliminary

10   injunction, the Counties would be likely to suffer irreparable injury in the form of economic, statutory,

11   and community injury; the balance of equities favors the Counties; and the requested relief is in the

12   public interest. In particular, the Counties are likely to prevail on the merits of their claims that: (1)

13   the Final Rule is contrary to law and thus violates the Administrative Procedures Act (“APA”), 5

14   U.S.C. § 706(2)(A), because the Final Rule’s definition of “Public Charge” contravenes the term’s

15   plain and longstanding meaning in the Immigration and Nationality Act (“INA”); (2) the Final Rule is

16   contrary to law and thus violates the APA, 5 U.S.C. § 706(2)(A), because the Final Rule undermines

17   the INA’s family-reunification scheme and invades Congress’s policymaking authority; (3) the Final

18   Rule is arbitrary, capricious, and an abuse of discretion and thus violates the APA, 5 U.S.C.

19   § 706(2)(A), because Defendants enacted the Final Rule without adequately considering issues raised

20   by commenters and proffered justifications contrary to the evidence and its predecessor’s and

21   Congress’s conclusions; and (4) the Final Rule is arbitrary, capricious, and an abuse of discretion and

22   thus violates the APA, 5 U.S.C. § 706(2)(A), because the Final Rule’s benefit use threshold, factors,

23   and weighing scheme are unsupported and irrational.

24                                          PRELIMINARY INJUNCTION

25           Now, therefore, it is hereby ORDERED that:

26           Defendants Kevin McAleenen, in his official capacity as Acting Secretary of U.S. Department

27   of Homeland Security; the U.S. Department of Homeland Security; Kenneth T. Cuccinelli, in his

28   official capacity as Acting Director of U.S. Citizenship and Immigration Services; U.S. Citizenship

     [Proposed] Order Granting Counties’ Motion for PI;
     Case No. 4:19-cv-04717-PJH                            1
                Case 4:19-cv-04717-PJH Document 46 Filed 08/28/19 Page 3 of 3




 1   and Immigration Services; and their officers, agents, servants, employees, and attorneys, and any other

 2   persons acting in concert or participation with them, ARE HEREBY RESTRAINED AND

 3   ENJOINED from directly or indirectly implementing or enforcing the Final Rule.

 4

 5   IT IS SO ORDERED

 6

 7   Dated: _____________________                                              _______
                                                          HON. PHYLLIS J. HAMILTON
 8                                                        United States Chief District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [Proposed] Order Granting Counties’ Motion for PI;
     Case No. 4:19-cv-04717-PJH                                2
